Citation Nr: 1124342	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  07-27 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a spine disability.

2.  Entitlement to service connection for a hip disability, to include as secondary to a spine disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from March 1945 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied entitlement to service connection for PTSD and for a back injury.  This matter also arises from a May 2006 rating decision that denied entitlement to service connection for a hip condition.  The Board remanded this case in January 2010 and December 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In response to requests for the appellant's service treatment records and service personnel files, the National Personnel Records Center (NPRC) stated that they were destroyed in a fire that occurred at their facility in 1973.  In September 2005, the RO issued a formal finding on the unavailability of the appellant's service records.  In cases where records once in the hands of the government are lost, there is a heightened obligation to explain the Board's findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Review of the record upon its return to the Board discloses that the development requested by the Board was not completely accomplished.  In this regard, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the Board's previous remand, the RO was directed to obtain a VA examination in order to determine the etiology of the Veteran's back and hip disabilities.  More specifically, the Board remanded the issues as the previous examiner failed to consider the competent lay evidence of an inservice injury.  The Board noted that the Veteran was competent to report that she suffered an injury to her back and hip from a kick and fall incurred in service while working at the Hammond General Hospital.  

In December 2010, the Veteran was afforded a VA examination.  The Veteran was diagnosed as having age typical lumbar degenerative joint disease and degenerative disc disease with radiographically diagnosed old compression fracture at T11 and age typical mild bilateral hip degenerative joint disease.  Although the examiner found that the Veteran's back and hip disabilities were age typical, there is no indication that he considered her history of in-service injury; he did not provide an opinion that addressed the Veteran's statements regarding her inservice injuries.  The Board accepts the Veteran's statements as true as she is competent to report what happened to her in service.  In addition, the examiner noted that there was no claims file available for review.  Therefore, another opinion should be obtained on remand to correct these deficiencies.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007).

Furthermore, records from the Social Security Administration (SSA) should be obtained on remand.  During VA treatment, the Veteran was noted as receiving Social Security disability benefits.  In her application for compensation, Form 21-526, the Veteran indicated that she was receiving disability benefits from SSA.  A review of the claims file reveals that disability records from Social Security Administration (SSA) have not been requested.  As such, the RO should attempt to obtain the Veteran's records from SSA on remand.  38 C.F.R. § 3.159(c)(2010); see Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Hayes v. Brown, 9 Vet. App. 67 (1996).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain a copy of any SSA decision regarding disability benefits for the Veteran.  Request from SSA copies of all the documents or evidentiary material that was used in considering the Veteran's claim for disability benefits.

2.  After completion of the foregoing, return the claims folder to the VA physician who examined the Veteran in December 2010, if available, for an addendum.  If the physician is unavailable, or if the examiner determines that another examination is warranted, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the Veteran's spine and hip disabilities.

The claims folder should be made available to the examiner and all necessary tests should be conducted.  The examiner is requested to review all pertinent records associated with the claims file, particularly post-service treatment records, as well as the June 2010 VA examination.  The examiner is also requested to consider the Veteran's competent statements regarding her inservice injuries.  

Based on the examination and review of the record, the examiner should answer the following questions:

(a)  Is it at least as likely as not that any currently demonstrated spine condition was incurred in service or is the result of active service or any incident therein?

(b)  Is it at least as likely as not that any currently demonstrated hip condition was incurred in service or is the result of active service or any incident therein? 

(c)  If the answer to (b) is no, is it at least as likely as not that any currently diagnosed hip disability is proximately due to or the result of a spine disability? 

(d)  If the answer to (c) is no, is it at least as likely as not that any currently diagnosed hip disability was aggravated by a spine disability.  If aggravation is present, to the extent possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the hip disability before the onset of aggravation.

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

All opinions expressed by the examiner should be accompanied by a complete rationale.

3.  Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



